Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-9-21 has been entered.
Allowable Subject Matter
The combination of dependent claim 6 and dependent claim 8 together would be allowable over the prior art of record together with all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 15-20 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of NPL, Paden, Brian, et al., A survey of motion planning and control techniques for self driving urban vehicles, Lab for the information and decision system, Massachusetts Institute of Technology (2016) (hereinafter “Paden”) and in view of United States Patent Application Pub. No.: US 2007/0074565 A1 to Jayakumar et al. that was filed in 2005 and in view of NPL, Hsu, J.; Laws, S.M.; Gerdes, J.C. Estimation of Tire Slip Angle and Friction Limits Using Steering Torque. IEEE Trans. Control Syst. Technol. 2010, 18, 896–907 (hereinafter “HSU”). 
In regard to claim 1 and claim 15, Paden discloses “1.    A method for estimating a steering torque (28) for the lateral control of a vehicle  (see page 12-13 where a path steering is made or a heuristic steering or exact steer or optimal exact steering)
(34), said method comprising:
detecting at least one signal on a current vehicle state or current vehicle environment;  (this is identified in paragraph 56 as  GPS, IMU, speed, yaw, orientation using a detector 36) (see page 18 where the ECU can detect 1. Vehicle speed; 2. The angle of the wheels for the heading rate; 3. Heading rate in page 19 and tracking errors;)
 determining a desired steering angle (8) by a steering control unit (42) based on the at least one detected signal;  (see page 5 where in FIG. 3-1 a steering angle of a front and a rear wheel and the ground contact points of the wheel in a single track model can be determined; see pages 20-21 where the steering  is determined and based on the front ) 
    PNG
    media_image1.png
    647
    1095
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    578
    media_image2.png
    Greyscale
estimating a first vehicle lateral force value using  a tire dynamics model, including the desired  steering angle (5) as an input factor, the tire dynamics model being a function of a tire slip angle (aP, a,?) for the vehicle and road conditions of the current vehicle environment;  (see page 5-6 and 12 and 20-22 where a path tracking is performed and a trajectory tracking using a tire model similar to section III in icy conditions;  where the tire slip is shown by S and the wheel velocity is v and the angular speed is shown and w is the yaw rate of the tires and the vehicle)
estimating a second vehicle lateral force value using a lateral dynamics model, the lateral dynamics model being a function of (see page 20-22)
a mass of the vehicle,  (see page 6 col. 2)
a lateral acceleration of the vehicle, (see page 6 col. 1) 
    PNG
    media_image2.png
    827
    578
    media_image2.png
    Greyscale

a yaw acceleration (U>) of the vehicle, (see page 6 col. 1-2 and FIG. III.3) and a rotation moment of inertia for the vehicle; (see page 6 col. 1)
correcting the first vehicle lateral force value  using the second vehicle lateral force value;  (see page 20-22 and FIG. v.5)
estimating a self-aligning torque based on the corrected first vehicle lateral force value; and(see page 20-22 and FIG. v.5)
PADEN is silent but Jayakumar et al. teaches “…estimating a steering torque  (see paragraph 50-59, and 60-69)”.  (see paragraph 76 where the long and lat slip forces are modeled based on the steering angle) (see Fig 14 where the vehicle lateral force on the basis of the model is shown as R and XGAE and Fz; see paragraph 76-82); (see paragraph 76-84)”.
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of PADEN and the teachings of Jayakumar since Jayakumar teaches that a tire model can provide a deflection model of the stiffness of the tire, tread and sidewall deflection and the shape of the tire deformation can be used for a slip, traction, braking and rolling radius computation.  Road loads on the vehicle using the tire model can be generated.  A longitudinal and lateral slip of the time and force deflection data in the radial direction of the tire also can be determined.  This can provide a resulting force between the tire and the road for the amount of contact between the road and the tire for an improved modeling of the road load on the tire and the amount of contact between the 


    PNG
    media_image3.png
    469
    982
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    844
    1150
    media_image4.png
    Greyscale

 Hsu et al. teaches “…	applying the estimated steering torque to a steering system of the vehicle”. (see paragraph 904-905 and FIG. 9 where the lateral force FyF where the bounded lateral tire force is determined based on the estimated and the actual uF2; see also page 900 where the lateral tire force relative to the slip angle is determined and are provided to the slip angle observer for the front and the rear slip angle estimates; see page 899-902 where the actuated motor torque has a steering model as an estimated non-linear torque);

    PNG
    media_image5.png
    930
    577
    media_image5.png
    Greyscale

          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of PADEN and the teachings of Hsu since Hsu teaches that a tire trail from the left and the 

 Hsu et al. teaches “…2.    The method according to claim 1, wherein the method further comprises
estimating the tire slip angle (aF, aR), (see page 900 where in FIG. 5 the slip angle observer receives the 1. Yaw rate, 2. Steering angle, 3. Speed, 4. Acceleration and the front and rear lateral force values and then using these force and friction estimates determines 5. The front and rear slip angle estimates) wherein the desired steering angle (S) provides an input factor for said tire slip angle estimation (see page 899-902 where the motor torque is input and the steering angle direction, linkage ratio and the gear box efficiency in equation 11; see also section III where the steering model includes jacking torque and motor torque) and estimating the first vehicle lateral force using the tire dynamics model includes the tire slip angle (aF, aR) as an input factor”. (See FIG. 2-3 and page 897-902 where the lateral force Fy increases as the slip angle grows ; see FIG. 4 where depending on the u value of 1, 0.5 or 0.2 the slip angle relative to the lateral force changes with different tire adhesion)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Hsu since Hsu teaches that a tire trail from the left and the 
 Hsu et al. teaches “…3.    The method according to claim 2, wherein estimating the tire slip angle (see page 900)
(aF, aR) uses a slip angle model, which is based on the equations: (see page 900-901 and equation 15-16 and 17-23)

    PNG
    media_image6.png
    192
    573
    media_image6.png
    Greyscale


where
aF represents the tire slip angle of a front axle of the vehicle, (see page 900 first column and FIG. 6 and equations 15-16)
aR represents the tire slip angle of a rear axle  of the vehicle (see page 900 first column and FIG. 6 and equations 15-16) 
    PNG
    media_image7.png
    455
    526
    media_image7.png
    Greyscale

/3 represents an angle of the vehicle relative to a travel direction of the vehicle, (see FIG. 6 and equations 15-16 where the angle theta R is shown and Beta and gamma is shown as an angle of the vehicle body relative to the travel direction V)
8W represents the desired steering angle, (see page 899-901 and equations 5-12)   
lF represents the distance between a vehicle center of gravity and the front axle, (see page 900 and 901 and line a and b in FIG. 6)
lR represents the distance between the vehicle center of gravity and the rear axle, (see page 900 and 901 and line a and b in FIG. 6)
ip represents a yaw rate, and vx represents a vehicle longitudinal velocity, and k represents a discrete time sequence. (see page 900-902 and Vy and yaw rate r);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden  and the teachings of Hsu since Hsu teaches that a tire trail from the left and the right of the vehicle can be captured from a steering torque value.  See page 897 and the abstract. The processor also can capture and a force and friction estimator and this can be provided in FIG. 5.  The processor also can include determining from these parameters a slip angle and a lateral tire force on the front and rear from the pneumatic trail steering torque information. See FIG. 9, page 900-904. The slip angle observer can also capture 1. Yaw rate, 2. Steering angle, 3. Speed and 4. Acceleration and also input these values 1-4 in the slip angle observer.  Then using this model a front and rear slip angle estimates can be reached using only the 
Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Paden and in view of United States Patent Application Pub. No.: US 2007/0074565 A1 to Jayakumar et al. that was filed in 2005 and in view of NPL, Hsu, J.; Laws, S.M.; Gerdes, J.C. Estimation of Tire Slip Angle and Friction Limits Using Steering Torque. IEEE Trans. Control Syst. Technol. 2010, 18, 896–907 (hereinafter “HSU”) and in view of U.S. Patent No.: 6,754,615 B1 to Germann et al.  and in view of U.S. Patent Application Pub. No.: US 2013/0144476 A1 to Pinto et al. 

 “4. The method according to claim 1, wherein the tire dynamics model is a Pacejka model based on equations:  (see col. 4, lines 1-55)”.
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden  and the teachings of Germann since Germann teaches that a tire model can be used for determining tire induced roadway surfaces into account to determine vehicle slip and simulating the slip in an accurate manner. See col. 3, line 1 to col. 6, line 17 of Germann. 

Paden  is silent but Pinto teaches “

    PNG
    media_image8.png
    136
    660
    media_image8.png
    Greyscale
and

    PNG
    media_image9.png
    99
    601
    media_image9.png
    Greyscale
where” (see paragraph 42-57, 111-124, 155-162 and claims 1-11)
Paden  is silent but Germann teaches “Fyp represents a tire lateral force of the front axle of the vehicle, (see col. 9, lines 15-45)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden  and the teachings of Germann since Germann teaches that a tire model can be used for determining tire induced roadway surfaces into account to determine vehicle slip and simulating the slip in an accurate manner. See col. 3, line 1 to col. 6, line 17 of Germann. 

Paden  is silent but Germann teaches “FyR represents the tire lateral force of the rear axle of the vehicle, (see col. 9, lines 15-45)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden  and the teachings of Germann since Germann teaches that a tire model can be 

Paden  is silent but Pinto teaches aF represents the tire slip angle of the front axle, (see paragraph 50-58 and claims 1-11)

aR represents the tire slip angle of the rear axle, (see paragraph 50-62)
k represents a discrete time sequence, and 
B, C, D and E represent fitting coefficients based on the road conditions of the current vehicle environment and being obtained offline”.   (see paragraph 62-70 and 110-124);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden  and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a vehicle can be determined.  The counter force to counteract the side slip 

Claims 5-10 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Paden and in view of United States Patent Application Pub. No.: US 2007/0074565 A1 to Jayakumar et al. that was filed in 2005 and in view of NPL, Hsu, J.; Laws, S.M.; Gerdes, J.C. Estimation of Tire Slip Angle and Friction Limits Using Steering Torque. IEEE Trans. Control Syst. Technol. 2010, 18, 896–907 (hereinafter “HSU”) and in view of  U.S. Patent Application Pub. No.: US 2013/0144476 A1 to Pinto et al. 

Paden is silent but Pinto teaches “5.    The method according to claim 1, wherein the method further comprises
estimating the yaw acceleration (if>), wherein estimating the vehicle second lateral force using the lateral dynamics model includes the yaw acceleration (ip) as an input factor”. (see paragraph 52-68);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a 

Paden is silent but Pinto teaches “6.    The method according to claim 5, wherein the step of estimating the yaw
acceleration (ip) is conducted using a backward Euler method using the equation:

    PNG
    media_image10.png
    91
    298
    media_image10.png
    Greyscale
where
if) represents the yaw acceleration, ip represents a yaw rate, and Ts represents a sampling period or resolution, and k represents a discrete time sequence”. (See paragraph 68-110);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a 

Paden is silent but Pinto teaches “7.    The method according to claim 1, wherein the step estimating the second vehicle lateral
force using a lateral dynamics model is conducted independent from the desired steering angle (8) [[determined by the steering control unit (42)]]”. (See paragraph 68-110);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a vehicle can be determined.  The counter force to counteract the side slip can be provided to counter the yaw and the slip of the electric motor.  This can provide increased safety.  See claims 1-11 and the abstract. 

 “8.    The method according to claim 1, wherein the lateral dynamics model is a single track model based on the equations:

    PNG
    media_image11.png
    186
    609
    media_image11.png
    Greyscale
where
M represents the vehicle mass, ay represents the vehicle lateral acceleration,
Fyp represents the tire lateral force of the front axle of the vehicle, FyR represents the tire lateral force of the rear axle of the vehicle, lz represents the vehicle rotation moment of inertia of the vehicle,
if) represents the yaw acceleration of the vehicle, and k represents a discrete time sequence”.  (See paragraph 72 to 110);


Paden is silent but Pinto teaches “9.    The method according to claim 1, wherein  correcting the first vehicle lateral force value is conducted by a linear observer”. (See paragraph 107-133; 134-143)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a vehicle can be determined.  The counter force to counteract the side slip can be provided to counter the yaw and the slip of the electric motor.  This can provide increased safety.  See claims 1-11 and the abstract. 

Paden is silent but Pinto teaches “10.    The method according to claim 1, wherein correcting the first vehicle lateral force value comprises detecting an error value between the first vehicle lateral force value the second vehicle lateral force value, (see paragraph 39-43) and multiplying the error value by an observer gain (L) for receiving a correction value used to correct the first vehicle lateral force , (see paragraph 101-113) 
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of PADEN and the teachings of Pinto since Pinto teaches that a model of a side slip angle can be determined and then a threshold can be determined and then a yaw of a vehicle can be determined.  The counter force to counteract the side slip can be provided to counter the yaw and the slip of the electric motor.  This can provide increased safety.  See claims 1-11 and the abstract. 

Paden is silent but Hsu et al. teaches “…wherein the correction value is taken as a basis for correcting the first vehicle lateral force value estimated by the tire dynamics model in a subsequent sampling time”. (See FIG. 2-3 and page 900-901 and 897-902 where the lateral force Fy increases as the slip angle grows ; see FIG. 4 where depending on the u value of 1, 0.5 or 0.2 the slip angle relative to the lateral force changes with different tire adhesion);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Hsu since Hsu teaches that a tire trail from the left and the right of the vehicle can be captured from a steering torque value.  See page 897 and the abstract. The processor also can capture and a force and friction estimator and this can be provided in FIG. 5.  The processor also can include determining from these parameters a slip angle and a lateral tire force on the front and rear from the pneumatic trail steering torque information. See FIG. 9, page 900-904. The slip angle observer can also capture 1. Yaw rate, 2. Steering angle, 3. Speed and 4. Acceleration and also input these values 1-4 in the slip angle observer.  Then using this model a front and rear slip angle estimates can be reached using only the steering device of the vehicle.  A vehicle slipping can be determined before the vehicle starts to slide and before reaching a saturation point.  For example a vehicle at 9 m/s2 on a very gravel road can provide an indication 
Claims 11-13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Paden and in view of United States Patent Application Pub. No.: US 2007/0074565 A1 to Jayakumar et al. that was filed in 2005 and in view of NPL, Hsu, J.; Laws, S.M.; Gerdes, J.C. Estimation of Tire Slip Angle and Friction Limits Using Steering Torque. IEEE Trans. Control Syst. Technol. 2010, 18, 896–907 (hereinafter “HSU”). 

Paden  is silent but Hsu teaches “11.    The method according to claim 1, wherein the method further comprises
estimating a pneumatic trail (tp), wherein estimating the self-aligning torque (32) includes the pneumatic trail (tp) as an input factor”. (see page 898 and Fig. 4 and 900-903 and see abstract and FIG. 1);

Paden is silent but Hsu teaches “12.    The method according to claim 11, wherein estimating the pneumatic
trail (tp), is conducted using a pneumatic trail model, which is based on an equation:

    PNG
    media_image12.png
    120
    330
    media_image12.png
    Greyscale





where
tp represents the pneumatic trail, (see equation 2 and page 898-901)
Tsat represents a self-aligning torque, (see equations 2-4 and page 899)
Fy represents a corrected lateral force, and (see equations 2 to 12 page 898-901)
a represents a length of a contact surface between tire and road in a longitudinal orientation”. (see page 898 and Fig. 4 and 900-903)
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Hsu since Hsu teaches that a tire trail from the left and the right of the vehicle can be captured from a steering torque value.  See page 897 and the abstract. The processor also can capture and a force and friction estimator and this can be provided in FIG. 5.  The processor also can include determining from these parameters a slip angle and a lateral tire force on the front and rear from the pneumatic trail steering torque information. See FIG. 9, page 900-904. The slip angle observer can also capture 1. Yaw rate, 2. Steering angle, 3. Speed and 4. Acceleration and also input these values 1-4 in the slip angle observer.  Then using this 
Paden is silent but Hsu teaches “13.    The method according to claim 1, wherein the steering torque (28) is derived from
the self-aligning torque (32) using a steering model (94), which represents a mechanical or electromechanical system (92) between the tires (14) and a steering wheel (12) of the vehicle (34),”. (See equations 2 to 47 page 898-901 and FIG 7-9 and feedback gain in 
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Hsu since Hsu teaches that a tire trail from the left and the right of the vehicle can be captured from a steering torque value.  See page 897 and the abstract. The processor also can capture and a force and friction estimator and this can be provided in FIG. 5.  The processor also can include determining from these parameters a slip angle and a lateral tire force on the front and rear from the pneumatic trail steering torque information. See FIG. 9, page 900-904. The slip angle observer can also capture 1. Yaw rate, 2. Steering angle, 3. Speed and 4. Acceleration and also input these values 1-4 in the slip angle observer.  Then using this model a front and rear slip angle estimates can be reached using only the steering device of the vehicle.  A vehicle slipping can be determined before the vehicle starts to slide and before reaching a saturation point.  For example a vehicle at 9 m/s2 on a very gravel road can provide an indication of the slipping using the trail information and steering torque measurements to determine a lateral tire force and a limits of handling of the vehicle tires. The processor can thus determine much sooner the side or when under 50 
Claim 14 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Paden and in view of United States Patent Application Pub. No.: US 2007/0074565 A1 to Jayakumar et al. that was filed in 2005 and in view of NPL, Hsu, J.; Laws, S.M.; Gerdes, J.C. Estimation of Tire Slip Angle and Friction Limits Using Steering Torque. IEEE Trans. Control Syst. Technol. 2010, 18, 896–907 (hereinafter “HSU”). 

Hsu teaches  “14.    The  method of claim 13, wherein the steering model comprises a first order lag system    (See equations 2 to 47 page 898-901 and FIG 7-9 and feedback gain in equations 23-30 and see FIG. 1 where the determination lags the captured steering torque);
          It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to combine the disclosure of Paden and the teachings of Hsu since Hsu teaches that a tire trail from the left and the right of the vehicle can be captured from a steering torque value.  See page 

“16.    (New) The device according to claim 15, wherein the first estimation unit is configured to estimate the tire slip angle (aF, aR), wherein the desired steering angle (5) provides an input factor for said tire slip angle estimation and an estimation of the first vehicle lateral force value using the tire dynamics model includes the estimated 5 tire slip angle (aF, aR) as an input factor.  (see page 6, and page 22)
Paden discloses “17.    (New) The device according to claim 15, wherein the second estimation unit is configured to estimate the yaw acceleration (r/i), wherein an estimation of the second vehicle lateral force value using the lateral dynamics model includes the yaw 10 acceleration (ip) as an input factor.  (see page 6, col. 1-2 and element Wr and wf) 
Paden discloses “18.    (New) The device according to claim 15, wherein an estimation of the second vehicle lateral force value using the lateral dynamics model is conducted independent from the desired steering angle (5).  (see page 6 and page 21-23 and page 16-19)
 
Paden discloses “19.    (New) The device according to claim 15, wherein a correction of the first vehicle lateral force value is conducted by a linear observer. (see page 23)
Paden discloses 20. (New) The device according to claim 15, wherein a correction of the first vehicle lateral force value comprises detecting an error value between the first vehicle lateral force value the second vehicle lateral force value and multiplying the error value by an observer gain (L) for receiving a correction value, wherein the correction value is used to correct the first vehicle lateral force value in a subsequent sampling time. (see page 21- 23, col. 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669